Motion for reargument denied. Leave was granted to the plaintiffs to amend their complaint if so advised. They are at liberty to set up any cause or causes of action they deem the facts warrant except that of specific performance; and are free to try the action on the theory that they have evolved. The comments of the court on the former appeals related to the records then submitted, without intent or purpose to limit the proof the plaintiffs might offer on a new trial on a new theory of the action. There may be more than one primary question or that one may be widened under the amended pleading. The court will lay down no rules of proof at this time. Present — Lazansky, P. J., Hagarty, Carswell, Davis and Taylor, JJ.